DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed December 28, 2020.  Claims 1-5, 9-13, and 17-22 are pending and under examination in this case.  Claims 1-5, 9-13, and 17-21 are currently amended.  Claim 22 is newly added.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020, has been entered.
Response to Arguments
Applicant’s arguments, see REMARKS, filed December 3, 2020, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claims 1-5, 9-13 and 17-21, as currently amended,  have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claims 1-5, 9-13 and 17-21, as currently amended, has been withdrawn. 
Applicant's further arguments filed December 3, 2020, have been fully considered but they are not persuasive. 
Applicant argues, regarding the claims, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transferring assets based on carrying out a contract. In this case, the use of additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.
Applicant argues regarding claim 1, as currently amended, that the claim is neither vague nor unclear.
Examiner respectfully disagrees.
Claim 1 recites the limitations “issued by a common blockchain anchor,” “issued to the respective upstream member by the common blockchain anchor,” and “issued to the downstream member by the common blockchain anchor.” 
Note that claim 1 is directed to a method performed by a first blockchain member, while these limitations recite acts performed by an intermediate blockchain member, a common blockchain anchor, and an upstream member. It is unclear whether the metes and bounds of the claim defined by the claim scope are limited to just the acts performed by the first blockchain member, or whether the metes and bounds of the claims also include the acts performed by the intermediate blockchain member, common blockchain anchor and upstream member.
Applicant argues regarding claim 2, as currently amended, that the claim is neither vague nor unclear.
Examiner respectfully disagrees.
Claim 2 recites the limitations “transferred to the intermediate blockchain member,” and “transferred from the intermediate blockchain member”.
Note that claim 1, from which claim 2 depends, is directed to a method performed by a first blockchain member, while these limitations recite acts performed by an intermediate blockchain member, a common blockchain anchor, and an upstream member. It is unclear whether the metes and bounds of the claim defined by the claim scope are limited to just the acts performed by the first blockchain member, or whether the metes and bounds of the claims also include the acts performed by the intermediate blockchain member, common blockchain anchor and upstream member.
Applicant argues regarding claim 3, as currently amended, that the claim is neither vague nor unclear.
Examiner respectfully disagrees.
Claim 3 recites the limitations “transferred from the intermediate blockchain member” and “transferred to the intermediate blockchain member from a third blockchain member. ”
Note that claim 1, from which claim 3 depends, is directed to a method performed by a first blockchain member, while these limitations recite acts performed by an intermediate blockchain member, a common blockchain anchor, and an upstream member. It is unclear whether the metes and bounds of the claim defined by the claim scope are limited to just the acts performed by the first blockchain member, or whether the metes and bounds of the claims also include the acts performed by the intermediate blockchain member, common blockchain anchor and upstream member.
Applicant argues regarding claim 4, as currently amended, that the claim is neither vague nor unclear.
Examiner respectfully disagrees.
Claim 4 recites the limitations “transferred from the intermediate blockchain member” and “transferred to the intermediate blockchain member from a third blockchain member. ”
Note that claim 1, from which claim 4 depends, is directed to a method performed by a first blockchain member, while these limitations recite acts performed by an intermediate blockchain 
Applicant argues regarding claims 9 and 17, as currently amended, that the claims are neither vague nor unclear.
Examiner respectfully disagrees.
Claims 9 and 17 each recite the limitation “issued by a common blockchain anchor,” “issued to the respective upstream member by the common blockchain anchor,” and “issued to the downstream member by the common blockchain anchor.” 
Note that claim 9 is directed to a computer-readable medium while claim 17 is directed to a system comprising one or more computers and one or more computer memory devices, while these limitations recite acts performed by an intermediate blockchain member, common blockchain anchor and upstream member.  Therefore the claims are rendered hybrid since the said limitation are not attributed to the structural elements of the computer-readable medium of claim 9 or the system comprising one or more computers and one or more computer memory devices of claim 17.  UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
Applicant argues regarding claims 10 and 18, as currently amended, that the claims are not hybrid claims.
Examiner respectfully disagrees.
Claims 10 and 18 recite the limitations “ “transferred to the intermediate blockchain member,” and “transferred from the intermediate blockchain member”, where the said limitations are not attributed to the structural elements of the computer-readable medium of claim 9 (from which claim 10 UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
Applicant argues regarding claims 11, 12, 19, and 20, as currently amended, that the claims are not hybrid claims.
Examiner respectfully disagrees.
Claims 11, 12, 19, and 20, recite the limitations “ “transferred from the intermediate blockchain member” and “transferred to the intermediate blockchain member from a third blockchain member”, where the said limitations are not attributed to the structural elements of the computer-readable medium of claim 9 (from which claims 11 and 12 depend) or the system comprising one or more computers and one or more computer memory devices of claim 17 (from which claims 19 and 20 depend).  Therefore the claims are rendered hybrid.  UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
Applicant argues, regarding claims 1, 9, and 17, as currently amended, that nothing in the cited references teaches, discloses, or suggests determining, by the first blockchain member, a second blockchain member corresponding to the second user, wherein the blockchain network comprises (i) a plurality of blockchain members including the first blockchain member and the second blockchain member; and (ii) a plurality of blockchain anchor point nodes, and wherein each blockchain anchor point node comprises a computer that issues respective blockchain assets to the plurality of blockchain members of the blockchain network and maintains a mapping between the respective blockchain assets and corresponding off-chain assets.
Examiner respectfully disagrees.  
Attention is directed to Letourneau, at par 90 “Using the decentralized network of traders (DNoT), each user terminal, such as 101, 104, 201, 204 in FIGS. 1 and 2, that has received the matching trade message from the central processing server, independently from each other, may send a token to a second trader DNoT public address 513, with exactly the same information. This information may include, but is not limited to, (1) the transaction identifier, unique to this trade, as generated and received from the central processing server; (2) both types of electronic assets that form part of the trade; (3) both amounts of electronic assets that form part of the trade; (4) the trade rate/price of the trade; and/or (d) both electronic asset wallet addresses (public key) that are used for receiving the traded currencies at each end.” (par 15, 17, 67-70, 76, 90-96) Also, at 67 “communication network connecting a plurality of user terminals to electronic asset networks and a remote central processing server, according to an exemplary embodiment. As shown, the communication network 100 may include a plurality of user terminals 101-104 connected to a remote central processing server 105 via a network 113, such as the Internet. According to one aspect, each user terminal in the plurality of user terminals 101-104 may be connected to a multitude of electronic asset networks simultaneously 107-110, respectively.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9-13, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a method, claim 9 is directed to a non-transitory computer-readable medium, and claim 17 is directed to a system. Therefore, the claims fall within the four statutory categories of invention. 
The claim recite transferring assets based on carrying out a contract and therefore involves a commercial or legal interaction.
Specifically, the claim recites receiving a request for transferring assets from a first user to a second user, determining the second user and intermediaries between the first and second user, determining a remittance route, selecting multiple pairs of adjacent intermediate blockchain members, determining a remittance route, and initiating an asset transfer contract operation based on a condition. This is a method of organizing human activity because transferring assets based on carrying out a contract involves a commercial or legal interaction, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve transferring assets based on carrying out a contract, which involves a commercial or legal interaction.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the computers and memory devices, merely implement the abstract idea. Specifically, computers and memory devices perform the steps or functions of receiving a request for transferring assets from a first user to a second user, determining the second user and intermediaries between the first and second user, determining a remittance route, selecting multiple pairs of adjacent intermediate blockchain members, determining a remittance route, and initiating an asset transfer contract operation based on a condition. The use of computers and memory devices as a tool to implement the abstract idea does not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using computers and memory devices to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of keeping records of transactions. As discussed above, taking the claim elements separately, the payment device and service provider perform the steps or functions of receiving a request for transferring assets from a first user to a second user, determining the second user and intermediaries between the first and second user, determining a remittance route, selecting multiple pairs of adjacent intermediate blockchain members, determining a remittance route, and initiating an asset transfer contract operation 
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims, 2-5, 10-13, and 18-22 further describe the abstract idea of transferring assets based on carrying out a contract. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-13, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, and 17 –
Claims 1, 9, and 17 recite the language “wherein the blockchain network comprises (i) a plurality of blockchain members including . . . the second blockchain member, and (ii) a plurality of blockchain anchor point nodes, and wherein each blockchain anchor point node comprises a computer that issues respective blockchain assets to the plurality of blockchain members of the blockchain network and maintains a mapping between the respective blockchain assets and corresponding off-chain assets” and “each intermediate blockchain member is a member of the blockchain and different from the first blockchain member and the second blockchain member, and wherein”. This language describes characteristics of the blockchain members, the blockchain anchor point nodes, and the intermediate blockchain members, while claim 1 is directed to a method performed by the first blockchain member, claim 9 is directed to a medium storing instructions executable by a computer system to perform operations by the first blockchain member, and claim 17 is directed to a system comprising a first blockchain member. It is unclear whether the metes and bounds defined by the claim language is limited to only the first blockchain member, or whether it also includes the other blockchain members, the blockchain anchor point nodes, and the intermediate blockchain members.
Regarding claim 1 –
Claim 1 recites the limitations “issued by a common blockchain anchor,” “issued to the respective upstream member by the common blockchain anchor,” and “issued to the downstream member by the common blockchain anchor.” 
Note that claim 1 is directed to a method performed by a first blockchain member, while these limitations recite acts performed by an intermediate blockchain member, a common blockchain anchor, and an upstream member. It is unclear whether the metes and bounds of the claim defined by the claim scope are limited to just the acts performed by the first blockchain member, or whether the metes and bounds of the claims also include the acts performed by the intermediate blockchain member, common blockchain anchor and upstream member.
Regarding claim 2 -
Claim 2 recites the limitations “transferred to the intermediate blockchain member,” and “transferred from the intermediate blockchain member”.
Note that claim 1, from which claim 2 depends, is directed to a method performed by a first blockchain member, while these limitations recite acts performed by an intermediate blockchain member, a common blockchain anchor, and an upstream member. It is unclear whether the metes and bounds of the claim defined by the claim scope are limited to just the acts performed by the first blockchain member, or whether the metes and bounds of the claims also include the acts performed by the intermediate blockchain member, common blockchain anchor and upstream member.
Regarding claim 3 –
Claim 3 recites the limitations “transferred from the intermediate blockchain member” and “transferred to the intermediate blockchain member from a third blockchain member. ”
Note that claim 1, from which claim 3 depends, is directed to a method performed by a first blockchain member, while these limitations recite acts performed by an intermediate blockchain member, a common blockchain anchor, and an upstream member. It is unclear whether the metes and bounds of the claim defined by the claim scope are limited to just the acts performed by the first blockchain member, or whether the metes and bounds of the claims also include the acts performed by the intermediate blockchain member, common blockchain anchor and upstream member.
Regarding claim 4 –
Claim 4 recites the limitations “transferred from the intermediate blockchain member” and “transferred to the intermediate blockchain member from a third blockchain member. ”
Note that claim 1, from which claim 4 depends, is directed to a method performed by a first blockchain member, while these limitations recite acts performed by an intermediate blockchain member, a common blockchain anchor, and an upstream member. It is unclear whether the metes and 
Regarding claims 9 and 17 –
Claims 9 and 17 each recite the limitation “issued by a common blockchain anchor,” “issued to the respective upstream member by the common blockchain anchor,” and “issued to the downstream member by the common blockchain anchor.” 
Note that claim 9 is directed to a computer-readable medium while claim 17 is directed to a system comprising one or more computers and one or more computer memory devices, while these limitations recite acts performed by an intermediate blockchain member, common blockchain anchor and upstream member.  Therefore the claims are rendered hybrid since the said limitation are not attributed to the structural elements of the computer-readable medium of claim 9 or the system comprising one or more computers and one or more computer memory devices of claim 17.  UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
Regarding claims 10 and 18 –
Claims 10 and 18 recite the limitations “ “transferred to the intermediate blockchain member,” and “transferred from the intermediate blockchain member”, where the said limitations are not attributed to the structural elements of the computer-readable medium of claim 9 (from which claim 10 depends) or the system comprising one or more computers and one or more computer memory devices of claim 17 (from which claim 18 depends).  Therefore the claims are rendered hybrid.  UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
Regarding claims 11, 12, 19, and 20 –
Claims 11, 12, 19, and 20, recite the limitations “ “transferred from the intermediate blockchain member” and “transferred to the intermediate blockchain member from a third blockchain member”, where the said limitations are not attributed to the structural elements of the computer-readable medium of claim 9 (from which claims 11 and 12 depend) or the system comprising one or more computers and one or more computer memory devices of claim 17 (from which claims 19 and 20 depend).  Therefore the claims are rendered hybrid.  UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
For the reasons above, independent claims 1, 9, and 17, and their dependent claims 2-5, 10-13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-13, and 17-22  are rejected under 35 U.S.C. 103 as being unpatentable over Letourneau (US 2016/0092988) in view of Pienkos (US 8,700,476) further in view of Pierce et al (US 2018/0039667).
Regarding claims 1, 9, and 17 –
Letourneau discloses a computer-implemented method for transferring assets (abs), comprising:
receiving, by a first blockchain member of a blockchain network comprising a blockchain, a request for transferring a first amount of blockchain assets from a first user to a second user; (par 6, 15)
determining, by the first blockchain member, a second blockchain member corresponding to the second user, wherein the blockchain network comprises (i) a plurality of blockchain members including the first blockchain member and the second blockchain member; and (ii) a plurality of blockchain anchor point nodes, and wherein each blockchain anchor point node comprises a computer that issues respective blockchain assets to the plurality of blockchain members of the blockchain network and maintains a mapping between the respective blockchain assets and corresponding off-chain assets; (par 15, 17, 67-70, 76, 90-96)
determining, by the first blockchain member, a remittance route from the first blockchain member to the second blockchain member, the remittance route comprising a plurality of intermediate blockchain members between the first blockchain member and the second blockchain member, wherein each intermediate blockchain member is a member of the blockchain and different from the first blockchain member and the second blockchain member (par 15, 17, 76, 90, 96), and wherein determining the remittance route comprises:
selecting, by the first blockchain member multiple pairs of adjacent intermediate blockchain members that each comprise a respective upstream member and a respective downstream member that both have blockchain assets issued by a common blockchain anchor point node; (par 90, 97, 15, 17, 76) and
a second amount of blockchain assets issued to the respective upstream member by the common blockchain anchor point node for the pair of adjacent intermediate blockchain members is reduced by a particular amount that is based on the first amount and a ratio between transferred in 
a third amount of blockchain assets issued to the respective downstream member by the common blockchain anchor for the pair of adjacent intermediate blockchain members is increased by the particular amount. (par 90-97)
Letourneau does not specifically teach initiating, by the first blockchain member, an asset transfer contract operation that adjusts an amount of blockchain assets held by each blockchain member in the remittance route in one atomic transaction, such that, for each pair of adjacent intermediate blockchain members.
Pienkos teaches initiating, by the first blockchain member, an asset transfer contract operation that adjusts an amount of blockchain assets held by each blockchain member in the remittance route in one atomic transaction. (col 23 ln 5-23).
It would be obvious to one of ordinary skill in the art to combine Letourneau and Pienkos in order to better control asset transfer transactions.
Letourneau does not specifically teach an asset transfer condition for each intermediate blockchain member.
Pierce teaches an asset transfer condition for each intermediate blockchain member. (par 36, 40, 55, 60, 65, 212).
It would be obvious to one of ordinary skill in the art to combine Letourneau and Pienkos with Pierce in order to better control asset transfer transactions.
Regarding claims 2, 10, and 18 –
Note that the recitation “indicates . . . intermediate blockchain member” constitutes nonfunctional descriptive material and therefore does not carry patentable weight. (In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.)  Regarding claims 3-5, 11-13, and 19-21 –
Claim 3-5, 11-13, and 19-21 constitute nonfunctional descriptive material and therefore do not carry patentable weight.  The said claims describe the content of the data, in this case a list of conditions, where no use is made of the said data. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claim 22 –
Letourneau discloses that determining, by the first blockchain member, the remittance route from the first blockchain member to the second blockchain member comprises:
determining a plurality of remittance routes between the first blockchain member and the second blockchain member (par 15, 17, 76);
determining, from the plurality of remittance routes, a given remittance route having a shortest distance between the first blockchain member and the second blockchain member (par 90, 97, 15, 17, 76); and
selecting, as the remittance route, the given remittance route having the shortest distance between the between the first blockchain member and the second blockchain member (par 90, 97, 15, 17, 76).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sheng et al (US 2017/0109735) teach computationally efficient transfer processing and auditing apparatuses, methods and systems.
DeCastro (US 2015/0170112) teaches systems and methods for providing multi-currency platforms comprising means for exchanging and interconverting tangible and virtual currencies in various transactions, banking operations, and wealth management scenarios.
Rajagopal et al (US 2014/0114852) teach instant clearing and settlement for payment transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685